Citation Nr: 1508695	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to service connection for an esophageal disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to an increased rating for a left shoulder disability.  

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and an August 2013 rating decision of the Jackson, Mississippi RO.

The Veteran testified before the undersigned Acting Veterans Law Judge by way of videoconference in June 2014.  A transcript of the June 2014 hearing is of record.  

The record demonstrates, and the Veteran has testified, that he has a disorder of the esophagus that is pre-cancerous, including a diagnosis of Barrett's esophagus.  As such, the issue has been recharacterized as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Radiation Claims

The Veteran contends that he was exposed to radiation during service in the Air Force as a security specialist while stationed at Malmstrom Air Force Base.  See November 2011 Statement in Support of Claim.  He contends that his duties included the storage, transportation, inspection, and maintenance of nuclear warheads used on intercontinental ballistic missiles, without the use of radiation protective equipment.  

In cases involving exposure to ionizing radiation, VA has additional specific duties regarding the assistance due to claimants.  Specifically, 38 C.F.R. § 3.311 states that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period of time, and it is contended that a disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a)(1) (2014).  VA's duty to assist includes requesting any available records concerning the Veteran's exposure to radiation and forwarding all such records to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2014).  Thyroid cancer is a radiogenic disease.

The Veteran's claims file includes a March 2013 request through the Personnel Information Exchange System (PIES) for his DD 1141 and records of exposure to radiation.  A response to the request stated that no such information was of record.

However, in an April 2013 memorandum, following a request by the RO for occupational radiation monitoring records, the Chief of Radiation Program Compliance with the Office of the Surgeon General for the Air Force Medical Support Agency stated that his office researched in the Air Force Master Radiation Registry (MRER) for the Veteran and found no external or internal exposure data for the Veteran.  It was noted that the Veteran's stated duties were not considered to be those of an occupational radiation worker.  

The memorandum stated that the MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  It was noted that the Air Force had periodically conducted radiation exposure evaluations on individuals involving nuclear weapons and that these studies consistently demonstrated that Air Force exposures were low and typically well below 100 millirem in a year with the exception of small groups of personnel that performed nuclear munitions maintenance operations on a routine basis which required physically close proximities to systems for prolonged periods of time.  The Chief of Radiation Program Compliance stated that due to the low exposure potential for security force personnel, dosimetry monitoring would not have been completed for the Veteran and that there were no dose recommendations for the Veteran.

This information was not provided to the Under Secretary for Health for a dose estimate.  Hence, on remand, the Veteran's case must be referred to the Under Secretary for Health for a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii), taking into account the Veteran's statements, the information from the Chief of Radiation Program Compliance, service treatment records, and any personnel records obtained in accordance with this remand.  If, and only if, it is determined the Veteran may have been exposed to ionizing radiation, then the claim should then be referred for appropriate review by the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).

The Veteran contends that his esophageal disorder is etiologically related to his thyroid cancer.  Therefore, these claims are inextricably intertwined, and resolution of the claim for esophageal disorder is dependent upon the adjudication of the Veteran's claim of service connection for thyroid cancer.  Thus, is it also remanded.

Lumbar Spine

The Veteran asserts that his gait was changed due to his service-connected residuals of a left fibula fracture, and this may have caused his back disability to develop.  In September 2009, the Veteran was afforded a VA examination in order to determine whether there was a relationship between his claimed lumbar spine disability and service-connected residuals of a left fibula fracture.  The examiner determined that the lumbar spine disability was not caused by the residuals of a left fibula fracture.  Regrettably, the examiner did not opine as to whether the Veteran's lumbar spine condition is aggravated by the service-connected left fibula disability.  For these reasons, the September 2009 VA examination is inadequate 

Further, in a January 2012 rating decision, the RO granted service connection for left foot peripheral neuropathy.  In a March 2012 statement, the Veteran asserted that his now service-connected left foot peripheral neuropathy might also have caused his lumbar spine disability.  In light of the foregoing, a new examination and opinion are required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Left Shoulder Acromioclavicular Separation

The Veteran was last afforded a VA shoulder examination in November 2013.  At his hearing in June 2014, he indicated that his symptoms were worse.  Because there may have been changes in the Veteran's condition, a new examination is needed to fully and fairly evaluate his claim for a higher rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand, the file should also be updated with any VA treatment records dated after March 2014.

TDIU

Finally, the Veteran asserts that the medication he takes for his left shoulder disability and his back disability renders him unable to maintain gainful employment.  He has also asserted that his thyroid and esophageal disorders (and their related surgical treatments) caused him to become disabled as of 2009.  

The issue of entitlement to a TDIU is raised by the Veteran's statements and the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for thyroid, esophageal, and lumbar spine disabilities, as well as entitlement to an increased rating for the Veteran's left shoulder acromioclavicular separation, have been remanded for further development.  The pending claims for service connection for thyroid, esophageal, and lumbar spine disabilities and a higher rating for left shoulder acromioclavicular separation may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete personnel file.  All efforts to obtain these records should be memorialized in the claims file. 

2.  Ensure development of the claim for service connection for thyroid cancer in accordance with 38 C.F.R. § 3.311(a)(2)(iii) and consistent with VA Adjudication Manual, M21-1MR, Part IV.ii.1.C.  This should include obtaining a dose estimate, to the extent feasible, from the Under Secretary for Health and then, if appropriate, forwarding the dose estimate to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c). 

3.  Ask the Veteran to identify all sources of treatment for his esophageal disorder and thyroid cancer (including Drs. S. and J. at the University of Pennsylvania Medical Center) and obtain these additional records.  If efforts to obtain these records prove unsuccessful, this should clearly be documented in the claim file, and the Veteran and his representative informed in writing.  

4.  The file should be updated with any VA treatment records dated after March 2014.

5.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his lumbar spine disability. The claim file must be made available to the examiner and the examination report should reflect that such review was accomplished. The examiner should conduct all indicated tests and studies indicated.

a) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's lumbar spine disability had onset in service or is otherwise related to his active service.

b) The examiner is also to indicate whether it is at least as likely as not that the Veteran's lumbar spine disability is caused by or aggravated by his left foot residuals of a fractured left fibula, or caused by or aggravated by service-connected left foot peripheral neuropathy.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  

6.  Afford the Veteran an appropriate VA examination to determine the severity of his service-connected residuals of left shoulder acromioclavicular separation.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings reported in detail.

a) The examiner is to provide the results of range of motion testing of the left shoulder.  Any excursion of motion accompanied by pain must be specifically identified and the examiner is to indicate the point at which pain or any other factor limits motion.  

b) The shoulder must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

c) To the extent possible, any functional impairment of the left shoulder due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss. 

d) The examiner also must express an opinion on whether pain could significantly limit the Veteran's functional ability during flare-ups.  

The examiner is further asked to provide a medical opinion as to the impact of the Veteran's service-connected disabilities (currently residuals of left shoulder acromioclavicular separation; residuals of right shoulder acromioclavicular separation; brachial plexus neuropathy of the left upper extremity; left foot peripheral neuropathy; residual fracture, left fibula; scar, bridge of nose, residuals fracture; fusiform shape, left middle finger; residual, mole removal) on his ability to obtain and/or engage in substantially gainful employment.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report.  

7.  Then, readjudicate the appeal, to include entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


